914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfonzo JONES, Plaintiff-Appellant,v.WAYNE STATE UNIVERSITY, Office of Scholarship and FinancialAid, Defendant-Appellee.
No. 90-1148.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

1
Before KEITH and MILBURN, Circuit Judges;  and THOMAS, Senior District Judge.*

ORDER

2
Alfonzo Jones appeals pro se from the district court's order dismissing his civil rights case under 28 U.S.C. Sec. 1915(d).  His case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and Jones's brief, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
It appears that Jones was denied financial aid by Wayne State University (WSU) when it was discovered that he had previously defaulted on a student loan.  Jones alleged that he was not aware of the default, that two savings and loan officers had made false statements concerning his loans, and that the regional office of the United States Department of Civil Rights had failed to give him "a fact."    On January 17, 1990, the district court issued a memorandum opinion and order which adopted a magistrate's report and dismissed Jones's complaint as frivolous under 28 U.S.C. Sec. 1915(d).  It is from this order that Jones now appeals.


4
An in former pauperis complaint may be dismissed without service of process if the plaintiff's claim lacks an arguable basis in law or in fact.  28 U.S.C. Sec. 1915(d);  Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  A claim lacks an arguable basis in law if it involves a clear case of immunity.   Neitzke, 109 S.Ct. at 1833.  Dismissal was appropriate in the instant case because the eleventh amendment prohibits a suit by an individual against a state or any of its agencies or departments.   See Papasan v. Allain, 478 U.S. 265, 276 (1986).


5
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation